Charles Lee was indicted and tried for burglary., in breaking and entering in the nighttime the dwelling-house of William P. Cresson, with intent to steal his goods and chattels and money therein, and then and there one gold hunting-case watch, of the value of one hundred dollars, one pair of black onyx ear-rings, of the value of six dollars, one pair of black onyx sleeve-buttons, of the value of six dollars, two gold thimbles, each of the value of five dollars, three silver napkin rings, each of the value of two dollars, one ivory-tipped pencil, of the value of five dollars, one gold stud, of the value of two dollars, one pair of long gold and black enameled ear-rings, of the value of fifteen dollars, one pair of gold and black enameled sleeve-buttons, of the value of ten dollars, and one small pearl-handled penknife, of the value of one dollar, of the goods and chattels of the said William P. Cresson, in the said dwelling-house then and there being found, he did then and there feloniously and burglariously steal, take and carry away, c. *Page 336 
The evidence was that he broke and entered in the night time the dwelling-house of the said William P. Cresson, and stole therefrom one gold hunting case watch, two gold thimbles, and one small pearl-handled pen-knife, the property of a daughter of Mr. Cresson, a young lady of about nineteen years of age, unmarried, and then residing in the house with him and his family. The only witnesses were her father and mother, and both of them proved that all the articles stolen, as well as the above which had been recovered, produced and identified by them, belonged to their daughter.
That as the articles stolen were mere ornaments, and not necessaries, and belonged, not to the father, but to the daughter, they could not, under the facts and circumstances proved, properly convict the prisoner on the indictment; and he was acquitted. *Page 337